Citation Nr: 0021518	
Decision Date: 08/15/00    Archive Date: 08/23/00

DOCKET NO.  98-20 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD) evaluated as 10 percent disabling 
before April 21, 1999 and evaluated as 50 percent disabling 
from April 21, 1999.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.  In August 1999, after 
perfection of this appeal, the RO granted an increased 
disability rating of 50 percent for PTSD effective April 21, 
1999.  

Additional outpatient treatment records were received in May 
2000 after the case had been certified to the Board by the 
agency of original jurisdiction (AOJ).  Although such 
evidence has not first been considered by the AOJ, the 
submission was accompanied by a waiver of referral to the 
AOJ.  38 C.F.R. § 20.1304 (1999).  Consequently, a decision 
by the Board is not precluded.

FINDINGS OF FACT

1.  The record includes all evidence necessary for the 
equitable disposition of this appeal.

2.  Prior to April 21, 1999, the veteran's PTSD was 
productive of occupational and social impairment with reduced 
reliability and productivity. 

3.  Prior to and from April 21, 1999, the veteran's PTSD was 
not shown to be productive of occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood. 




CONCLUSIONS OF LAW

1.  Prior to April 21, 1999, the schedular criteria for a 50 
percent evaluation for PTSD have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.125-
4.132, Diagnostic Code 9411 (1999).

2.  Prior to and from April 21, 1999, the schedular criteria 
for entitlement to a rating in excess of 50 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1-4.14, 4.125-4.132, Diagnostic Code 9411 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that his PTSD was and is 
more disabling than reflected by the previously and currently 
assigned 10 and 50 percent evaluations. Initially, the Board 
finds that the veteran's claim is plausible and capable of 
substantiation and is therefore well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  A claim that a service-
connected condition has become more severe is well grounded, 
where the claimant asserts that a higher rating is justified 
due to an increase in severity.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 631-32 (1992).  After examining the record, the Board 
also is satisfied that all relevant facts have been properly 
developed; thus, no further assistance to the veteran is 
required in order to comply with the duty to assist as 
mandated by 38 U.S.C.A. § 5107(a).

In a March 1991 rating decision, the RO granted service 
connection for PTSD based on service records and a VA 
examination performed in February 1991, which resulted in a 
diagnosis of PTSD, and assigned a noncompensable evaluation 
from July 31, 1990.  In a July 1991 decision, the RO 
concluded that the initial rating was clearly and 
unmistakably erroneous for not having assigned a 10 percent 
evaluation for PTSD effective July 31, 1990.  That decision 
noted that the medical evidence, upon which the March 1991 
rating was based, clearly shows symptomatology consistent 
with a 10 percent evaluation.  The VA examiner recorded mild 
industrial impairment and felt that the veteran's social 
impairment would be in the moderate range, if he were not 
employed in construction.  Subsequent requests for increased 
ratings were denied until an August 1999 rating decision, 
which increased the evaluation assigned to 50 percent, 
effective April 21, 1999.

Evidence for consideration in connection with the veteran's 
appeal includes a July 1999 VA examination report, outpatient 
treatment reports from the Charleston VA Medical Center 
(VAMC) from August 1997 to April 1999 provided in response to 
the veteran's July 1998 claim for an increased rating.

Disability evaluations are determined by application of VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Where there is 
a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7.   

The veteran's PTSD has been evaluated under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  Under the schedular criteria 
for Diagnostic Code 9411, a 10 percent evaluation requires 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or symptoms controlled by continuous medication.  A 
30 percent evaluation requires occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent evaluation is warranted when symptomatology 
causes occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships. 

A 70 percent evaluation is warranted where symptomatology 
causes occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation, obsessional rituals which interfere with 
routine activities, speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; inability 
to establish and maintain effective relationships.  

A 100 percent evaluation requires total occupational and 
social impairment due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living; disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9411 (1999).

VA outpatient treatment records from August 1997 to April 
2000 reflect ongoing treatment for the veteran's psychiatric 
disability.  VA treatment records for August and September 
1997 reflect increased stress associated with a martial 
separation and a new job and the veteran reported spending 
more time alone in his room.  His sleep was troubled by 
difficulty falling asleep, middle of the night awakening, and 
early morning awakening.  He had recurrent intrusive 
recollections of the events in Vietnam and recurring 
nightmares.  The assessment was chronic/severe PTSD.   He was 
not experiencing suicidal or homicidal ideation.

VA treatment records for December 1997 reflect that, while 
the veteran's job situation was less stressful, he continued 
to have trouble sleeping and nightmares.  The veteran's mood 
appeared bright, but had concerns about mania.   The 
assessment remained unchanged, but bipolar affective disorder 
needed to be ruled out. 

VA treatment records for January 1998 reflect unstable 
marital and job situations, irritability, depression, 
recurrent intrusive memories of Vietnam, and recurrent 
nightmares.  The assessment was chronic/severe PTSD, major 
depressive disorder.  The veteran was not experiencing 
suicidal or homicidal ideation.

July 1998 VA treatment records indicate a history of mood 
instability and prominent hyperarousal symptoms, increased 
irritability, hopeless feelings, and depression.  Recent out-
of-town work had proved unsuccessful.  The veteran attributed 
hair loss and poor sleep to stress.  He continued to have 
nightmares and intrusive thoughts about Vietnam, comparing 
his daily combat with other wars.  

August 1998 VA treatment records reflect continued poor sleep 
unaffected by temazepam, edgy feeling (almost out of control) 
on the job, avoidance of family and emotional attachments, 
and intrusive memories stimulated by contact with an Army 
buddy.  Although the assessment remained unchanged, the 
records indicate a need to rule out hypomania and bipolar 
affective disorder.  

October and November 1998 VA treatment records indicate that 
the veteran complained of anxiety, inability to control 
emotions, racing thoughts, isolation and avoidance.  He 
continued to suffer from intrusive thoughts about Vietnam and 
poor sleep.  His mood remained unstable, but he was not 
suicidal or homicidal.

December 1998 VA treatment records reflect job reverses 
accompanied by mood swings, irritability, decreased sleep, if 
any, intrusive memories, rage, isolation, and inflated self 
esteem.  The veteran was not suicidal, homicidal or 
psychotic.  The impression included bipolar affective 
disorder II, hypomanic and PTSD.

February and March 1999 VA treatment records indicate that 
the veteran was easily irritated and continued to suffer from 
disrupted sleep, daily nightmares and intrusive memories, 
lack of emotion control, hypervigilance, racing thoughts, 
anxiety, and depression.  The treating physician suspected 
some alcohol abuse.  

April 1999 VA treatment records show continued industrial and 
social impairment characterized by the veteran's inability to 
remain employed and maintain any positive social/family 
relationships without emotional disturbance and chronic 
irritability.  He suffered from chronic sleep disturbance, 
depression, and intrusive memories of combat.  Alcohol abuse 
had been in remission for a month.  The veteran was assigned 
a Global Assessment of Functioning (GAF) evaluation of 30.

VA outpatient treatment records for May 1999 through April 
2000 show continued industrial and social impairment 
characterized by the veteran's inability to remain employed 
except for odd jobs and to maintain any positive 
social/family relationships without emotional disturbance, 
irritability and anger.  He suffered from chronic sleep 
disturbance, night sweats, nightmares, depression, isolation, 
and intrusive memories of combat.  The veteran was not 
experiencing suicidal or homicidal ideation.   

A July 1999 PTSD evaluation showed that the veteran was 
neatly groomed, alert and well oriented.  His mood was 
characterized as dysphoric and his affect was tense.  His 
concentration and memory were in tact and his judgment and 
insight were good.  The veteran reported that he gets 
depressed, cannot concentrate, is subject to mood swings, has 
panic attacks, and is unable to tolerate the stress of doing 
construction work and now does yard work.  The examiner noted 
that the veteran is irritable, gets angry and aggressive, has 
problems concentrating, tends to be hypervigilant, has 
increased startle response, has marked diminished interest in 
activities, feels detached from other people, and has 
difficulty falling asleep, middle of the night awakening and 
early morning awakening, tending only to catnap getting about 
four hours sleep per day.  The VA examiner reported that the 
veteran has a long history of symptoms consistent with PTSD 
and has shown progressive decline since 1985 and is at the 
point now where he is socially isolated, is only able to do 
very minimal work, and is unable to support himself, relying 
on family members for a place to live.  The examiner stated 
that the veteran clearly meets the criteria for PTSD, having 
flashbacks and recurrent intrusive recollections of Vietnam 
and recurring nightmares and panic attacks.  The diagnoses 
included PTSD, moderate to severe, bipolar affective 
disorder, and histories of alcohol and polysubstance abuse, 
in remission.  The veteran was not suicidal, homicidal or 
psychotic.  The veteran's current GAF was assessed at 40 to 
45 with a GAF of 50 for the past year.

Based on this record, the Board concludes that prior to April 
21, 1999 the evidence shows that the veteran's symptomatology 
met the criteria for a rating in excess of 10 percent.  
Specifically, the Board finds that the veteran's 
symptomatology was consistent with a rating of 50 percent.  
In this regard, prior to April 21, 1999, the veteran 
manifested symptoms contemplated for an evaluation of 50 
percent for PTSD under Diagnostic Code 9411.  Those symptoms 
included panic attacks, impaired concentration, depressed 
moods, disturbances of motivation and mood, and difficulty in 
establishing and maintaining effective work and social 
relationships.  

However, prior to and after April 21, 1999 the Board 
concludes that the veteran's psychiatric symptomatolgy was 
not consistent with the criteria for a 70 percent evaluation.  
The treatment records, including those received in May 2000, 
and VA examination show that the veteran exhibited little, if 
any, of the criteria contemplated for an evaluation in excess 
of 50 percent.  Specifically there is no indication of 
suicidal ideation, obsessional rituals which interfere with 
routine activities, speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; spatial disorientation; neglect of personal 
appearance and hygiene; or difficulty in adapting to 
stressful circumstances.  

The Board would observe that the medical evidence of record 
does not provide any clear differentiation of symptoms due to 
PTSD as opposed to other psychiatric disorders.  However, 
even looking at the veteran's overall psychiatric 
symptomatology without attempting to make any such 
differentiation, the Board is still unable to conclude that 
the criteria for a rating in excess of 50 percent at any 
point have been met.  Further, at the time of the VA 
evaluation, the Board notes that the veteran's GAF score was 
40-45 but tended to be around 50 for the past year, with one 
GAF of 30.  Although a GAF score in the 41-50 range tends to 
show serious symptoms or any serious impairment in social, 
occupational or school functioning, the Board notes that GAF 
scores are not determinative by themselves.   See Diagnostic 
and Statistical Manual of Mental Disorders (4th ed. 1994).  
The Board is of the opinion that in this case the specific 
clinical findings reported in the treatment records and in 
the VA examination have greater probative value than the GAF 
scores because the clinical finding are comparable, and 
indeed allow a direct comparison to the schedular criteria 
used to evaluate the veteran's disability.

Simply put, before and from April 21, 1999, the Board views 
the record as a whole as leading to the conclusion that the 
veteran's psychiatric disability picture falls within the 
criteria for a 50 percent rating, and the preponderance of 
the evidence is against entitlement to a rating of 70 
percent.  Moreover, there is not a state of equipoise of the 
positive evidence with the negative evidence to otherwise 
provide a basis for assigning a rating higher than 50 percent 
at this time.  38 U.S.C.A. § 5107(b).  Since the 
symptomatology prior to April 21, 1999, is nearly 
indistinguishable from that after that date, the veteran's 
appeal insofar as it requests an evaluation in excess of 10 
percent prior to April 21, 1999 is granted.

Finally, the Board finds that the evidence of record does not 
present such an exceptional or unusual disability picture as 
to render impractical the application of the regular rating 
standards.  See 38 C.F.R. § 3.321(b)(1).  The Board points 
out that the VA Schedule for Rating Disabilities contemplates 
impairment in earning capacity.  Further, the Board finds no 
evidence of record that the veteran's PTSD has caused marked 
interference with employment beyond that already contemplated 
in the assigned 50 percent evaluation, or necessitated any 
periods of hospitalization.  In the absence of such factors, 
the Board finds that criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet.App. 
337 (1996); Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).


ORDER

Subject to the provisions governing the award of monetary 
benefits, an evaluation of 50 percent for PTSD prior to April 
21, 1999 is granted.

Prior to and from April 21, 1999, an evaluation in excess of 
50 percent for PTSD is denied.  



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

